Citation Nr: 0032550	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1987.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claims.

The veteran contends that the RO erred by failing to grant 
service connection for tinnitus and arthritis of the low 
back.

With regard to the claim of service connection for tinnitus, 
the veteran has reported experiencing acoustic trauma during 
service as a door gunner on a helicopter and from exposure to 
small arms, grenades and artillery.  The veteran's DD 214 
shows that he was an aircraft crewman.  The veteran is also 
the recipient of a Purple Heart.  The service medical records 
include an August 1987 audiology report which indicates that 
the veteran denied suffering from tinnitus.  Conversely, on 
VA audiology examination in May 1993, the veteran reported 
suffering from bilateral constant tinnitus which was 
bothersome when the environment was quiet.  In light of the 
above facts, the veteran should be afforded a VA ear 
examination to include an opinion as to whether the veteran's 
bilateral tinnitus is related to noise exposure during 
service.

With respect the claim of service connection for arthritis of 
the low back, VA x-rays from May 1993 to the present have 
demonstrated the presence of mild arthritis.  A VA MRI of the 
low back in November 1998 was interpreted as being 
essentially normal. 

The veteran contends that his current low back arthritis is 
directly related to service or has resulted from the service 
connected arthritis of the neck.  The Board also notes that 
it was determined in the case of Allen v. Brown, 7 Vet. App. 
439 (1995) that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service connected disability.  Thus, the 
veteran should be provided a VA orthopedic examination to 
include an opinion as to whether arthritis of the low back is 
directly related to service, is the result of the service 
connected arthritis of the neck or whether existing arthritis 
of the low back was aggravated by the service connected 
arthritis of the neck.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for the low back, and then 
obtain treatment records from all available sources.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from Leavenworth 
VA medical center from April 2000 to the 
present.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and ear examinations.  The 
importance of appearing for the scheduled 
examinations and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All indicated 
diagnostic tests must be performed.    

Based on a review of the medical evidence 
and the current examination, the 
orthopedic examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that arthritis of 
the low back is directly related to 
service, or is proximately due to or was 
permanently aggravated by the veteran's 
service connected arthritis of the neck.  
If the examiner finds that the service-
connected arthritis of the neck 
aggravated existing arthritis of the low 
back, then the examiner should express an 
opinion as to what level of disability is 
attributable to such aggravation.  

The ear examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
bilateral tinnitus is etiologically 
related to acoustic trauma suffered 
during service.  The answer to these 
questions should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to the provisions of Allen.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


